ACCEPTED
                                                                                                                03-14-00698-CV
                                                                                                                        5989419
                                                                                                   THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                     9600 ESCARPMENT BLVD., STE. 745, PMB 347/8/2015 6:21:06 PM
                                                                                   AUSTIN, TEXAS 78749-1983 JEFFREY D. KYLE
                                                                                  TELEPHONE: (512) 288-3204              CLERK
                                                                                   FACSIMILE: (512) 277-6010


James N. Willi † *                                                      †
                                                                       Registered U.S. Patent Attorney
jwilli@willi.com                                                                 RECEIVED IN
                                                               ‡           3rd COURT
                                                                 Board Certified         OF APPEALS
                                                                                 – Civil Appellate Law
Tracy J. Willi † ‡                                                             AUSTIN,    TEXAS
                                                                  Texas Board of Legal Specialization
twilli@willi.com                                                           7/8/2015 6:21:06 PM
                                                                     *
                                                                       Licensed  Professional
                                                                              JEFFREY         Engineer
                                                                                          D. KYLE
                                                                                     Clerk
                                          July 8, 2015

Jeffrey D. Kyle
Clerk of Court
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711

Re:      Case No. 03-14-00698-CV, Shamark Smith Limited Partnership, et al. v. Martin
         M. Longoria, filed in the Third Court of Appeals in Austin, Texas.

Dear Mr. Kyle:

      Please find the enclosed three copies of the Appellants’ Brief as requested. A
copy of this letter has been e-filed to demonstrate that the copies have been mailed on this
day.

         Thank you for your assistance.

                                                Sincerely,


                                                /s/ Tracy J. Willi
                                                Tracy J. Willi

cc w/out enclosures by efs or email service:

Mr. James David Walker
Attorney for Appellee, Martin M. Longoria